UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    l
- - - - - - - - - - - - - - - - - - - - -i '1 J
                                                                 l
  Yi Feng Leather International LTD,                             I ·~ -
                         Plaintiff,
                                                                                 17-CV-5195 (AJN)
                 -v-
                                                                                MEMORANDUM
  Tribeca Design Showroom, LLC, et al.,                                        OPINION & ORDER

                         Defendants.



ALISON J. NATHAN, District Judge:

       Before the Court is Plaintiffs motion for the entry of default judgment. For the

following reasons, the Court declines to grant the motion, but will accept further briefing on the

question of complete diversity.

       Plaintiff Yi Feng Leather International Ltd. filed its initial Complaint against Defendant

Tribeca Design Showroom, LLC ("Tribeca Design") on July 10, 2017 and amended its

complaint on October 12, 2017, adding Defendants Peter and Joy Gryson, owners or operators of

Tribeca Design Showroom LLC, and adding a cause of action for corporate fraud against the

individual defendants. Dkt. No. 1; Dkt. No. 11, First Amended Complaint C'FAC"). After

Defendants failed to respond to either complaint or this Court's last-chance order, see Dkt. No.

22, Plaintiff obtained Clerk's Certificates of Default, Dkt. Nos. 29-31, and filed for default

judgment, Dkt. Nos. 33-34. That motion and its supporting paperwork were served on

Defendants in accordance with Rule 3.L of the Court's Individual Practices in Civil Cases. See

Dkt. No. 33-6. After the Court requested additional briefing, see Dkt. No. 42, Plaintiff filed a

second motion for default judgment, Dkt. No. 43, and filed proof of its service of the motion and
its supporting paperwork on the Defendants, Dkt. No. 44. That motion is now before the Court.

       "Prior to entering a default judgment, the Court must ascertain that subject matter

jurisdiction exists over plaintiffs claims." Centra Developers Ltd. v. The Jewish Press Inc., No.

16-CV-6737 (WFK)(LB), 2018 WL 1788148, at *5 (S.D.N.Y. Feb. 20, 2018). "The burden of

proving jurisdiction is on the party asserting it." Robinson v. Overseas Military Sales Corp., 21

F.3d 502, 507 (2d Cir. 1994).

       This action is premised on diversity jurisdiction. FAC , 6. A case falls within the federal

courts' original diversity jurisdiction only if diversity of citizenship among the parties is

complete. E.R. Squibb & Sons, Inc. v. Accident & Cas. Ins. Co., 160 F.3d 925,930 (2d Cir.

1998). A natural person's citizenship is determined by his or her domicile, which has "two

components: (1) physical presence in a state and (2) the intent to make the state a home."

LoCurto v. LoCurto, No. 07-CV-8238 (NRB), 2008 WL 4410091, at *3 (S.D.N.Y. Sept. 25,

2008). "[A] statement of the parties' residence is insufficient to establish their citizenship."

Leveraged Leasing Admin. Corp. v. PacifiCorp Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996). A

corporation, meanwhile, "is deemed to be a citizen both of the state in which it has been

incorporated and the state in which it has a principal place of business." Advani Enters., Inc. v.

Underwriters at Lloyds et al., 140 F.3d 157, 161 (2d Cir. 1998). And "a limited liability

corporation has the citizenship of each of its members." Berkshire II Real Estate Holdings, LLC

v. Centro Hispano Daniel Torres, Inc., No. 12-CV-3936 (JGK), 2012 WL 2152827, at *l

(S.D.N.Y. June 13, 2012).

        To identify the citizenship of the parties in this action, Plaintiff alleges that Plaintiff is

incorporated in and has its principal place of business in Hong Kong and that Defendant Tribeca

Design is an LLC formed under the laws of and with its principal place of business located in the



                                                    2
State of New York. F AC ,i,i 1-2. With respect to the individual Defendants, Plaintiff alleges

that they are each "an individual with a last known address" in the City of New York. F AC

,i,i 3-4. Because Plaintiff is a corporation, these allegations suffice to establish that it is a citizen

of Hong Kong. But Plaintiffs jurisdictional allegations nonetheless fall short as to the

Defendants: (1) it fails to allege the citizenship of any of the members of the Tribeca Design

LLC and (2) it fails to allege the citizenship of either of the individual Defendants.

        Diversity actions containing alien parties like Plaintiff require alienage diversity

jurisdiction. See 28 U.S.C. § 1332(a)(2). "Diversity is lacking within the meaning of [this

section] where the only parties are foreign entities, or where on one side there are citizens and

aliens and on the opposite side there are only aliens." Universal Licensing Corp. v. Paula del

Lungo Sp.A., 293 F.3d 579, 581 (2d Cir. 2002). Accordingly, this Court cannot exercise

alienage diversity jurisdiction in this action unless it is satisfied that none of the Defendants are

citizens of foreign states. Neither the allegations in Plaintiffs' amended complaint, nor any other

materials in this action, permit the Court to reach this conclusion.

        Because district courts have "authority to consider questions of jurisdiction on the basis

of affidavits as well as the pleadings," the Court will permit Plaintiff 14 days from the date of

this order to submit a memorandum and any appropriate affidavits that more specifically

demonstrate by a preponderance of the evidence that alienage diversity jurisdiction exists in this

action. Exchange Nat. Bank of Chi. v. Touche Ross & Co., 544 F.2d 1126, 1130 (2d Cir. 1976)

(quoting Land v. Dollar, 330 U.S. 731, 735 & n.4 (1947)); see also Nationstar Mortg. LLC v.

Pignataro, No. 15-CV-1041 (LEK/DJS), 2016 WL 3647876, at *2 (N.D.N.Y. July 1, 2016)

(providing a similar remedy). If Plaintiff fails or elects not to file a memorandum, this action

will be dismissed for lack of subject matter jurisdiction.



                                                    3
       Additionally, to the extent Plaintiff seeks default judgment on its corporate fraud claim,

Plaintiffs memorandum shall "identify legal authority ... supporting entry of judgment on the

basis of' that claim, Dkt. No. 42 (emphasis added), addressing whether Plaintiff has established a

prima facie case for recovery. See City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114,

137 (2d Cir. 2011) ("[P]rior to entering default judgment, a district court is required to determine

whether the plaintiffs allegations establish the defendant's liability as a matter of law.")

(quotation and alterations omitted).

       Plaintiff shall serve this order and any responsive filings on the Defendants in this action,

and file proof of their service on the public docket.


        SO ORDERED.

 Dated: December      ~ , 2018
        New York, New York


                                                            United States District Judge




                                                  4
